UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                 No. 13-2470


ERIC J. YOUNG,

                 Plaintiff - Appellant,

          v.

JODI L.   BLATT;   KYLIE    M.    LONG;   CHELSEA   L.   LONG;    STEVEN
TAYLOR,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00089-FPS-JES)


Submitted:   May 29, 2014                           Decided:     June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric J. Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    J.   Young    appeals    the       district    court’s      order

accepting     the   recommendation      of       the     magistrate     judge     and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).          We have reviewed the record and find no

reversible    error.      Accordingly,      we    deny    leave    to   proceed    in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.           Young v. Blatt, No. 5:13-cv-00089-FPS-JES

(N.D.W.   Va.   Nov.     6,   2013).   We    dispense       with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          DISMISSED




                                       2